Citation Nr: 0009164	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Meniere's disease 
(also claimed as vertigo and tinnitus) as secondary to the 
service-connected bilateral hearing loss.  

2. Entitlement to an increased evaluation for bilateral 
hearing loss currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to February 1943.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1997 
and March 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
adjudication of the veteran's appeal has been obtained. 

2.  It has not been demonstrated that the veteran has 
Meniere's disease, including vertigo, that is related to 
service-connected disability.  

3.  Tinnitus is causally related to the veteran's service-
connected bilateral hearing loss.   

4.  Reliable audiometric testing of the left ear was not 
obtained following repeated audiology examinations for 
bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Meniere's disease, including vertigo, is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310 
(1999).  

2.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).  

3.  The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87 
(Tables VI & VII) (1998), as amended by 38 C.F.R. §§ 4.85, 
Tables VI, VIa & VII, 4.86(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Meniere's disease

In essence, the veteran asserts that he has been diagnosed 
with Meniere's disease.  He believes the tinnitus is related 
to nerve damage incurred on the rifle range in service.  He 
further contends that his physicians told him that his 
hearing loss more likely than not caused his vertigo.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  See 
38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 
(1998).  When service connection is granted for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310 (1999).  

To establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown,
8 Vet. App. 69, 75 (1995); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

The clinical evidence of record consists of service medical 
records, private medical records, and VA medical records.  

The veteran's hearing was evaluated as 20/20 on induction in 
September 1942.  A subsequent service medical record entry 
dated in September 1942 reflects left ear deafness and no 
tones heard.  During hospitalization in February 1943, the 
veteran reported having defective hearing for 12 years after 
a blow on the left ear by a teacher.  A February 1943 service 
medical record reflects defective hearing, cause 
undetermined.  The Certificate of Disability for Discharge 
dated in February 1943 reflects loss of hearing for past 
several years, no family history of poor hearing, no 
discharge, but mild tinnitus.  The service medical records 
are silent as regards Meniere's disease, vertigo, dizziness, 
or unsteadiness.  

The VA compensation and pension examination accorded the 
veteran in October 1943 is silent as regards complaints of 
dizziness, tinnitus, or disequilibrium.  

Private medical statements from F. Braswell, D.C., reflect 
that the veteran was a patient in his clinic from 1952 to 
1970.  The veteran was treated for acute manifestations of a 
back problem/ recurring spinal condition.  At that time, the 
veteran also complained of vertigo (dizziness), poor balance, 
and some loss of hearing.  The physician reported that he 
retired in 1985 and had no records to verify [the veteran's 
treatment].  

Private medical statements from G. Rice, D.C., reflect that 
the veteran was seen in his clinic from January 1985 until 
September 1992 for 10 to 12 visits.  The veteran was treated 
for dizziness, vertigo, and a back condition.  The physician 
noted that the equilibrium condition seemed to worsen during 
that period of time and that he experienced severe dizziness 
since June 1990.  

A July 1990 electronystagmography (ENG) report from Methodist 
Hospital reflects a borderline caloric directional 
preponderance to the right which suggests, but does not 
definitely confirm, the presence of an abnormality involving 
either the central nervous system or the peripheral 
vestibular system.  

A private treatment record from R. Newman, M.D. dated in 
December 1990 reflects that the veteran complained of vertigo 
of 2 days' duration.  In pertinent part, the entry reflects 
some history of hypertension.  The veteran had no hearing 
loss, pain, discharge, or tinnitus.  The veteran was only in 
position type nystagmus.  The tympanic membranes were mobile.  
The Weber was midline.  The otologic and neurologic 
examinations were normal.  Antivert was prescribed.  

In pertinent part, VA audio and audio - ear disease 
examinations for compensation and pension purposes dated in 
June 1994 reflect the sudden onset of hearing loss, left ear 
worse than the right, which occurred following a shell 
explosion on a firing range in 1943.  The veteran indicated a 
history of recurrent ear infections in the left ear.  He 
reported no history of ear surgery, severe head trauma, or 
relatives with hearing loss.  Noise exposure included 
gunfire, target practicing, and military training.  The 
veteran reported a significant history of dizziness and 
balance problems, which began in the 1940's.  The veteran 
reported that to his knowledge no physician had ever 
diagnosed the etiology of the vertigo.  The evidence reflects 
that the veteran had no true vertigo.  Tinnitus was present 
in the left ear only and was about as loud as a normal 
conversation.  The veteran described the tinnitus as both a 
roaring sound as well as a bilateral high-pitched [sound].  
He first became aware of the tinnitus in 1943.  The 
audiologist noted that no objective test existed to validate 
the presence of tinnitus, a subjective complaint.  There were 
no pertinent findings or diagnoses.

In December 1994, a private medical statement from Dr. Rice 
reported that the veteran experienced severe dizziness since 
June 1990.  There was no mention of long standing complaints 
of dizziness or disequilibrium in the statement.  A private 
medical statement from Dr. Teal dated in December 1994 
reflects that the veteran's chronic degenerative joint 
disease of the cervical spine led to cervical dysfunction and 
dizziness.  

A July 1997 VA medical record entry reflects that the cranial 
nerves were within normal limits and that the dizziness was 
most likely of etiology/ central in origin.  According to an 
August 1997 neurology note, the veteran did not describe 
vertigo - he complained of falling to the left when walking.  
The cerebellar examination revealed that the veteran was 
unsteady, that he walked/ fell to the left, and was slightly 
ataxic.  The assessment reflects dizziness/ lack of balance 
of unknown etiology of 55 years' duration -secondary to left 
VIII nerve hearing loss "?".  

The private treatment records of Dr. Hoover dated in 
September 1997 reflect that clinically, the veteran had 
Meniere's disease - hearing loss, vertigo, and ringing in the 
ear.  Dr. Hoover added that the condition was long standing 
and that more likely, the [veteran's] hearing loss and loud 
noise trauma had caused the vertigo and tinnitus.  The 
clinical records included an assessment sheet, tympanometer 
test results, and an audiograph.  

VA treatment records dated from January 1998 to April 1999, 
to include VA authorized audio and audio - ear disease 
examinations reflect that a full workup and treatment for 
vertigo was medically unsuccessful; that the veteran had 
vestibular and cerebellar signs of ataxia and tremor; and 
that he experienced vertigo with nystagmus with any head or 
body movement.  In May 1998, the veteran denied any symptoms 
compatible with benign position paroxysmal vertigo.  He 
denied any other neurological symptoms.  The examiner noted 
that there was a mild component that might possibly be 
associated with oscillopsia.  Tinnitus was bilateral and 
constant.  The veteran sustained both military and civilian 
sources of noise exposure.  He reported wearing no hearing 
protection as a truck driver in the military and wore 
earplugs during rifle/ pistol use and target practice.  In 
addition to military noise exposure, civilian noise exposure 
consisted of leaf blowers, factory/ plant noise, loud 
outboard engines, airboats, oil rigs, metal shop, 
pipefitting, power tools, electrical generator, auto/ tire 
repair shop, weed eater, chainsaw, and others.  The veteran 
reported using hearing protection consistently for leaf 
blowers, factory/ plant noise, machine shop, metal shop, 
pipefitting, construction work, airline maintenance, auto/ 
tire repair, and when on the flight line.  In May 1998 and 
April 1999, the audiologists reported that the veteran's 
subjective complaints of tinnitus could be related to his 
history of noise exposure, which included both military and 
civilian noise exposure, and /or to other events or 
conditions in his life which may be unreported or 
unrecognized by the veteran.  The May 1998 VA ear disease 
assessment reflects that the disequilibrium appeared largely 
stable and the nature of the problem was unclear.  There may 
be a vestibular component but there are also elements of 
central nervous system disorders as well as the possibility 
of orthostatic hypotension given the veteran's 
symptomatology.  

The April 1999 VA ear disease examination reflects that in 
May 1998, the veteran was very thoroughly evaluated regarding 
his left hearing loss and his concern about some 
disorientation or disequilibrium.  The examiner noted that 
there had been no subjective change in the symptomatology 
regarding any unsteadiness, lightheadedness, or 
disequilibrium.  The examiner went on to report that the 
symptomatology described by the veteran (i.e., sensation of 
losing consciousness if he stood up too quickly or focusing 
on a particular activity and developing tremor or shaking of 
forearms and hands) "again" did not reflect that the 
balance organ in the ear or vestibular system was the cause 
of any instability.  

The transcript of the video conference hearing accorded the 
veteran in March 2000 reflects that he was injured on the 
rifle range.  He believes that he first sought treatment at a 
VA facility in 1990.  He first experienced Meniere's disease 
with vertigo, loss of balance, and tinnitus a little over a 
year ago and it was progressing.  He has tinnitus that is 
constant and sounds like crickets singing at nighttime.  He 
experiences problems with his balance when changing positions 
(i.e., from lying to standing).  He has problems with 
dizziness and a lack of balance.  At times, he feels as 
though he is falling.  The vertigo is treated at VA.  He 
believes that Meniere's disease is secondary to the bilateral 
hearing loss.  The veteran reported that he is taking a blood 
thinner along with another pill prescribed by his 
cardiologist.  He testified that the cardiologist told him 
that would probably help his heart and keep him in balance.  

Analysis  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  If the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, where the issue does not require 
medical expertise, lay testimony may be sufficient.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board finds that the veteran has presented 
a well-grounded claim for service connection for Meniere's 
disease, which included his claim for service connection for 
vertigo and tinnitus.  The veteran presented a private 
medical statement in which Dr. Hoover provided an opinion 
that it was more likely [than not] that the veteran's hearing 
loss and loud noise trauma caused the vertigo and tinnitus.  
Assuming that Dr. Hoover referred to the veteran's service 
experiences, this record, which tends to link the veteran's 
post-service dizziness and tinnitus to service-connected 
disability, is sufficient to well ground the claim for 
service connection.  

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).
 
Initially, the evidence of record reflects that the veteran 
had mild tinnitus on separation from service.  The veteran 
reported tinnitus on the June 1994 VA audio and audio - ear 
disease examinations.  At that time and on each subsequent VA 
examination, the examiners noted that there was no objective 
test to validate the presence of tinnitus, a subjective 
complaint.  The veteran reported tinnitus and loud noise 
trauma in October 1997.  Additionally, the veteran's 
supporting documentation and testimony when viewed in context 
with the VA authorized audio and audio-ear disease 
examinations dated in May 1998 and April 1999, which reflect 
that the veteran's subjective complaints of tinnitus could be 
related to his history of noise exposure, establish service 
incurrence.  See Molloy v. Brown, 9 Vet. App. 513, 515-17 
(1996).  Notwithstanding the fact that the VA examinations 
were conducted more than 50 years after service, the fact 
remains that the service medical records noted mild tinnitus 
on separation and the VA examiners distinguished the tinnitus 
from the alleged diagnosis of Meniere's disease to provide a 
nexus to the veteran's military service (i.e., noise 
exposure).  Accordingly, it is the Board's judgment that the 
evidence is in equipoise regarding service connection for 
tinnitus, which raises consideration of the benefit of the 
doubt doctrine.  As such, the benefit of the doubt is to be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).  Therefore, service connection for 
tinnitus is warranted.  

However, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Meniere's disease, including vertigo.  As discussed above, 
the statement submitted by Dr. Hoover supported a finding of 
a well-grounded claim because that medical professional 
directly stated that "hearing loss & loud noise trauma" 
caused the veteran's vertigo.  There is the August 1997 VA 
outpatient treatment record that also tends to support the 
veteran's claim.  At that time, the assessment questioned 
whether the veteran's dizziness and lack of balance (of 55 
years' duration) were secondary to hearing loss.  In essence, 
that record tends to make the veteran's claim plausible.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

In this case, the Board finds that the private medical 
statement and the VA outpatient treatment records are 
outweighed by the VA examiner's opinion in 1999 that was 
rendered after a full workup regarding whether there was any 
ear-related dizziness or dysequilibrium.  The 1999 examiner 
also provided a rationale for any opinion presented, unlike 
the conclusion of Dr. Hoover, which was not substantiated 
with explanatory comments.  For example, the VA examiner 
discussed the veteran's various symptoms and explained if 
they were characteristic of ear-related dysfunction.  
Additionally, the VA examiner noted the veteran's full 
history, including pertinent experiences before and after 
service; Dr. Hoover made no distinctions or indications of 
any awareness of the veteran's experiences, outside of the 
service or otherwise.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Significantly, the VA examiner opined, and 
noted that "again" the balance organ in the ear or vestibular 
system was not the cause of any of the veteran's instability.  
That is, the medical examiner did not relate the service-
connected disability to the post-service vertigo in any way.  
Moreover, there were no final findings or diagnoses of 
Meniere's disease following the comprehensive VA 
examinations.  

The Board has reviewed other VA records, but finds that they 
are of low probative value.  That is, the August 1997 
treatment record only questioned whether there might be some 
vestibular aspect to the veteran's complaints.  Similarly, 
the 1998 VA examination report included that the etiology of 
the veteran's equilibrium complaints was "unclear."  Both of 
these records are of low probative value since they are 
tenuous regarding the relationship of the veteran's symptoms 
to service-related incidents.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  July 1997 VA records that 
question whether the etiology is "central" (central nervous 
system) in origin do not tend to link the problems to 
service, and do not provide probative value to the claim.   

The Board notes that there are other private medical 
statements of record from Drs. Braswell and Rice, but there 
were no opinions from them regarding the etiology of any 
reported dizziness or vertigo.  Thus, those records are of 
low probative value.  Similarly, a 1994 statement from Dr. 
Teal associates the veteran's dizziness to spinal discopathy.  
Such statement does not provide probative value to the 
veteran's claim since hearing loss is his only service-
connected disability.  

The veteran recently testified in March 2000 regarding his 
problems with balance and his belief that such difficulty is 
due to his hearing loss.  Although the veteran is competent 
to testify as to his in-service experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Therefore, his testimony as it pertains 
to medical causation is of no probative value.  Id., at 494.  

In light of the Board's findings which place greater weight 
on the VA examination 1999 for the reasons described above, 
the preponderance of the evidence is against the claim for 
service connection for Meniere's disease, also claimed as 
vertigo.  
  
Bilateral hearing loss

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher disability evaluation.  

Initially, the Board finds that the veteran's claim is well-
grounded in accordance with 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claim is plausible based upon the evidence of 
record and the evidentiary assertions provided by the veteran 
that are within the competence of lay party.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  The Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible.  The veteran was provided several VA examinations, 
and the RO sought to obtain all other relevant medical 
records.  No further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's medical records and all other 
evidence of record pertaining to his service-connected 
bilateral hearing loss and has found nothing in the record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, all relevant and adequate medical data 
of record that falls within the scope of the increased rating 
claim should be addressed.  See Powell v. West, 13 Vet. App. 
31, 35 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. When after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (1999).  

During the pendency of this appeal, by regulatory amendment 
effective June 10, 1999, changes were made to the Schedule 
for Rating Disabilities for diseases of the ear and other 
sense organs, as set forth in 38 C.F.R. §§ 4.85, 4.86, and 
4.87 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Cacatian v. West, 12 Vet. App. 373, 376 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  For example, speech discrimination 
percentages of 60-66 compared with average puretone decibel 
losses between 66-73 are designated Level VII; and speech 
discrimination percentages of 68-74 compared with average 
pure tome decibel losses between 66-73 are designated Level 
VI, for VA purposes.  See 38 C.F.R. § 4.85, Table VI (1999).  
Thus, on review of the regulations concerning the application 
of Tables VI and VII, the provisions are essentially 
unchanged and will not affect the outcome of this claim.  See 
38 C.F.R. § 4.85(a)-(b) (effective prior to June 10, 1999), 
and as amended 38 C.F.R. § 4.85(b), (e) (effective from June 
10, 1999).

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id.

Briefly, VA audio and audio - ear disease examinations for 
compensation and pension purposes dated in June 1994 reflect 
that the right ear manifested mild sloping to moderately 
severe sensorineural hearing loss at 250-8000 Hz and normal 
middle ear function.  The left ear had moderate to severe 
sloping sensorineural hearing loss at 250-8000 Hz and normal 
middle ear function.  

The October 1995 VA audio - ear disease examination reflects 
that the audiogram revealed mild sensorineural hearing loss 
in the right ear with normal middle ear function.  The left 
ear revealed no voluntary responses to puretone testing.  The 
Stenger thresholds suggested no greater than mild to moderate 
sensorineural hearing loss in the left ear and normal middle 
ear function.  The veteran was thought to be eligible for a 
hearing aid.  Speech understanding was 80 percent in the 
right ear.  The veteran would not respond to speech stimuli 
in the left ear.  Tympanograms were Type A bilaterally.  The 
impression was that the veteran had mild sensorineural 
hearing loss bilaterally.  

The VA audio and audio - ear disease examinations accorded 
the veteran in April 1996 reflect that puretone thresholds at 
indicated frequencies were obtained for the right and left 
ear.  The speech recognition scores reported for the left ear 
were from the June 1994 VA audio and audio - ear disease 
examinations.  The summary of the test results reflects a 
mild sensorineural hearing loss at 250 - 4000 Hertz in the 
right ear and normal middle ear function.  No voluntary 
responses to puretones or speech testing were obtained for 
the left ear.  The Stenger threshold suggested no greater 
than mild to moderate sensorineural hearing loss from 250 - 
4000 Hertz and normal middle ear function [in the left ear].  

The RO accepted the veteran's June 1997 letter as a claim for 
an increased rating for a hearing loss.  

VA outpatient clinic entries dated in July 1997 reflect that 
the cranial nerves were within normal limits.  In relevant 
part, an August 1997 neurology note reflects that cranial 
nerves II-XII were intact except for decreased hearing in the 
right ear and no hearing in the left.  The audiology 
evaluation reflects no hearing in the left ear and mild to 
moderate sensorineural [hearing loss] in the right ear.  

Private audiometric test results obtained in September 1997 
are associated with the claims file.  The clinical records 
include an assessment sheet, tympanometer test results, and 
an audiograph without an interpretation of the findings.  An 
October 1997 medical statement from Dr. S. Hoover reflects 
that the veteran had no hearing in the left ear and a small 
island of hearing in the one thousand frequency in the right 
ear.  

In relevant part, a VA outpatient clinic record dated in 
January 1998 reflects that with the examiner speaking in 
normal voice and facing away from the veteran, the veteran 
heard the examiner without a hearing aid.  The assessment 
reflects happy with hearing aid on the right [side]; 
functional hearing loss, possible; and no change in his 
status.  

The VA authorized audiology examinations conducted in May 
1998 reflect repeat attempts by the RO to obtain reliable 
objective data on which to evaluate the bilateral hearing 
loss for rating purposes.  The veteran wore a VA issued 
hearing aid in the right ear.  Audiometric testing was 
conducted.  The Chief of Audiology/ Speech Pathology noted 
that the test results were not adequate for rating hearing 
levels in the left ear, as that test session was 
characterized by a lack of voluntary responses to sound in 
that ear.  The audiologist reported that the following tests 
were performed: otoscopy, tympanometry, acoustic reflex 
thresholds, speech thresholds, puretone AC thresholds, 
puretone BC thresholds, CNC speech comprehension, and 
puretone Stenger test.  The diagnoses for the right ear were 
(1) mild sensorineural hearing loss through 4000 Hz; (2) 
moderate to moderately- severe sensorineural hearing loss 
above 4000 Hz; and (3) normal middle ear function.  The 
diagnoses for the left ear reflect no behavioral response 
when sound was presented to the ear.  Acoustic immittance 
measures revealed normal middle ear function: note that 
acoustic reflex thresholds were obtained with sound to the 
left ear and that finding did not occur when hearing was 
absent.  The puretone Stenger test was positive at 500 Hz 
levels suggesting that no more than a mild/ moderate hearing 
loss existed in the left ear.  Two examiners verified the 
Stenger test.  The report reflects that this had been the 
finding on previous test occasions.  

VA outpatient clinic records dated in January 1999 reflect 
that the veteran was accorded threshold auditory evoked 
potential testing (AEP).  Test results for the right ear 
reflect that Wave V thresholds were obtained as low as 9 dB 
nHL indicating no greater than a mild hearing loss at 2-4 
kHz.  Results for the left ear reflect that Wave V thresholds 
were obtained as low as 9 dB nHL indicating normal hearing 
sensitivity at 2-4 kHz.  The LLR responses were obtained as 
low as 30 dB nHL indicating essentially normal hearing at 500 
Hz.  A separate entry reflects (1) that the test results for 
the right ear were consistent with results obtained in May 
1998; (2) that test results for the left ear were consistent 
with Stenger thresholds obtained in October 1995; and (3) 
that the AEP test results indicated essentially normal 
hearing in the left ear.  

In brief, the April 1999 VA audio examination approved by the 
Chief of Audiology/ Speech Pathology reflects that an 
audiogram was performed without obtaining test results for 
the left ear.  The audiologist performed an otoscopic 
examination, tympanometry, acoustic reflex thresholds, speech 
thresholds, puretone AC thresholds, puretone BC thresholds, 
Maryland CNC word discrimination, and speech Stenger.  The 
diagnosis for the right ear reflects mild sensorineural loss 
at 250 - 4 kHz.  The diagnosis for the left ear reflects that 
no voluntary responses were obtained.  Therefore, the degree 
of hearing acuity could not be determined.  A positive speech 
Stenger was obtained at an interference level of 45 dB HL.  
Acoustic immittance was not performed on either ear due to an 
inability to obtain a seal.  

In relevant part, the VA authorized ear disease examination 
conducted in April 1999 reflects that the evaluation was a 
follow-up after an audiogram, which included an ABR (auditory 
brain stem response).  The report reflects that the veteran 
was previously evaluated in May 1998 very thoroughly 
regarding his left hearing loss and his concern about some 
disorientation or disequilibrium.  The assessment of the 
veteran's hearing by audiological examination continued to be 
the same as it had been on previous examinations when he was 
examined for service connection.  The examiner noted that 
there had been no change in the sensorineural hearing loss, 
which was well recorded and documented in the right ear.  The 
report reflects that the veteran continues to be unable to 
respond to testing in the left ear.  However, the tests that 
were performed including the ABR testing suggest that the 
left ear has nearly similar hearing to the right by testing 
but for reasons that cannot be medically defined, the veteran 
apparently perceived no sensation of sound in that ear by his 
assessment.  The examiner noted that it was not possible to 
state that there was any hearing loss in the left ear that 
should be related to any service-connected condition based on 
the known science of hearing testing and the veteran's test 
results.  The diagnosis, as reported, remains sensorineural 
hearing loss, right ear, as previously evaluated and 
subjective hearing dysfunction in the left ear that is not 
compatible with audiological testing techniques.  The 
examination of the ears and tympanic membranes remained 
normal.  

The veteran reported during the video conference hearing held 
in March 2000 that his hearing had been worsening over the 
preceding 5 years.  

Analysis

The Board acknowledges the veteran's contentions that his 
hearing has undergone some changes over the years.  However, 
under VA schedular standards, hearing acuity is based on the 
application of numerical values to subjective responses 
obtained on audiometric tests.  See 38 C.F.R. § 4.85 
(effective prior to June 10, 1999), and as amended 38 C.F.R. 
§ 4.85 (effective from June 10, 1999).  In that regard, the 
Board stresses that the June 1994 audiometric testing was the 
last valid indicator of the veteran's hearing acuity.  The 
Board has considered the results of the September 1997 
private hearing test.  However, there is no indication that 
the audiometric testing was conducted in accordance with VA 
regulations.  The Board observes that the examiner did not 
interpret the puretone threshold for each frequency tested, 
nor did the examiner determine the puretone threshold average 
for the applicable Hertz frequencies.  Therefore, that 
examination provides no adequate basis upon which to rate the 
veteran's hearing loss.  

The Chief of Audiology/ Speech Pathology reported in May 1998 
and April 1999 that (1) hearing acuity could not be 
determined in the left ear; (2) that the test results were 
not adequate for rating hearing levels in the left ear; and 
(3) that the degree of hearing acuity could not be determined 
(although a positive speech Stenger was obtained at an 
interference level of 45 dB HL).  The report of the April 
1999 ear disease examination reflects that it was not 
possible to state that there was any hearing loss in the left 
ear that should be related to any service-connected condition 
based on the known science of hearing testing and the current 
results.  Notwithstanding the veteran's contentions that his 
hearing loss is more severe, without clinical evidence 
obtained in accordance with the provisions of 38 C.F.R. §§ 
4.85, 4.87 (Tables VI & VII) (1998), as amended by 38 C.F.R. 
§§ 4.85, Tables VI, VIa & VII, 4.86(a) (1999), the claim for 
a disability evaluation in excess of 20 percent is denied.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent for bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit of the 
doubt provisions are not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.  The appeal is denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Meniere's disease, including vertigo, 
as secondary to bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss is denied.  



		
	Mary Sabulsky
	Member, Board of Veterans' Appeals



 

